UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6383


CALVIN LYNDALE GADDY, a/k/a Calvin L. Gaddy,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS OFFICE OF GENERAL
COUNSEL;   WARDEN    JOSEPH   MCFADDEN;   ASSOCIATE WARDEN
BLACKWELL, All of Under Color of State Laws,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Senior
District Judge. (8:15-cv-02772-JFA)


Submitted:   July 28, 2016                   Decided:    August 2, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Lyndale Gaddy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin   Lyndale    Gaddy    appeals   the   district   court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                 The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.    § 636(b)(1)(B)   (2012).        The   magistrate   judge

recommended that relief be denied and advised Gaddy that failure

to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).         Gaddy has waived appellate review

by failing to file specific objections after receiving proper

notice.     Accordingly, we affirm the judgment of the district

court.

     We dispense with oral argument because the facts and legal

contentions   are    adequately   presented    in   the   materials    before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED



                                     2